Benham, Judge.
A motion for new trial must be filed within 30 days from entry of judgment on the verdict. OCGA § 5-5-40. Joiner v. Perkerson, 160 Ga. App. 343 (287 SE2d 327) (1981). Where the purported motion for new trial is not filed within 30 days as required, it is void and of no effect, and therefore does not toll the time for filing notice of appeal pursuant to OCGA § 5-6-38. Johnson v. State, 227 Ga. 219 (180 SE2d 94) (1971).
Judgment in this matter was entered on December 18, 1985. Motion for new trial was filed on January 27, 1986. As the motion for new trial was untimely filed, the trial court’s dismissal of that motion was proper. Notice of appeal was filed June 4, 1986. Since the untimely filing of the motion for new trial did not toll the time for filing the notice of appeal, this appeal is also dismissed as untimely. Johnson v. State, supra.

Appeal dismissed.


Deen, P. J., and Beasley, J., concur.